Case 20-06079-pmb          Doc 11    Filed 10/21/20 Entered 10/21/20 14:03:35              Desc Main
                                     Document     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                  :      CHAPTER 7
                                                        :
TRACY DENNIS,                                           :
                                                        :      CASE NO. 20-63562-PMB
         Debtor.                                        :
                                                        :
                                                        :
S. GREGORY HAYS, Chapter 7 Trustee for the              :
Estate of Tracy Dennis,                                 :
                                                        :
         Plaintiff,                                     :
                                                        :
v.                                                      :
                                                        :      ADVERSARY PROCEEDING
                                                        :      NO. 20-06079-PMB
UNITED COMMUNITY BANK,                                  :
                                                        :
         Defendant.                                     :



                            REPORT OF RULE 26(f) CONFERENCE

       The conference held pursuant to FED. R. CIV. P. 26(f) and BLR 7016-1 on October 21, 2020
was attended remotely by:

         For Plaintiff S. Gregory Hays, Trustee:                       Michael J. Bargar

         For Defendant United Community Bank:                          Monica K. Gilroy

         1. Initial Disclosures. (Include one or more of the following, modified as appropriate.)

         [ ]     The parties have made the initial disclosures required by FED. R. CIV. P. 26(a)(1).

         [ ]     The parties agree to provide disclosures within 28 days of entry of this report on the
                 docket in this adversary proceeding.




15690942v1
Case 20-06079-pmb          Doc 11    Filed 10/21/20 Entered 10/21/20 14:03:35                Desc Main
                                     Document     Page 2 of 5



         [X]    The parties have agreed not to make initial disclosures and to waive the requirements
                of FED. R. CIV. P. 26(a)(1) with regard to same.

        2. Discovery Plan. The parties jointly propose to the Court the discovery plan as shown on
the attached Exhibit A.

         3. Other items. [Use separate paragraphs or subparagraphs as necessary if parties disagree.]

        (a) The parties shall submit a consolidated pretrial order within forty five (45) days of the
close of discovery, or entry of an order on a dispositive motion that does not resolve all outstanding
issues.

        (b) Plaintiff will be allowed until the end of discovery to file motions to join additional
parties and allowed to file motions to amend the pleadings as set forth in Rule 15 of the Federal
Rules of Civil Procedure (the “Federal Rules”), made applicable in this adversary proceeding by
Rule 7015 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        (c) Defendant will be allowed until the end of discovery to file motions to join additional
parties and to amend the pleadings as set forth in Rule 15 of the Federal Rules, made applicable in
this adversary proceeding by Rule 7015 of the Bankruptcy Rules.

         (d) All dispositive motions will be filed within forty five (45) days of the close of discovery.

         4. Settlement Potential.

         (a) The parties [X] have [ ] have not discussed settlement.

        (b) The parties [X] do [ ] do not intend to hold additional settlement conferences among
themselves prior to the close of discovery. The proposed date of the next settlement conference will
be at a reasonable time as agreed to by the parties.

         (c) The parties [ ] have [X] have not considered alternative dispute resolution.

        (d) Settlement prospects may be enhanced by one of the following alternative dispute
resolution procedures: [X] Mediation; [ ] Judicial settlement conference; [ ] Early neutral
evaluation; [ ] Other.

       5. Identify any other matters regarding discovery or case management that may require the
Court’s attention (e.g., concerns about confidentiality; the need for protective orders; unmovable
scheduling conflicts). None.

         6. The parties consent to entry of final orders and judgments by the Court.

         7.Any other matters not covered above:



                                                    2
15690942v1
Case 20-06079-pmb         Doc 11    Filed 10/21/20 Entered 10/21/20 14:03:35          Desc Main
                                    Document     Page 3 of 5




       8. The parties [ ] do [X] do not request a conference with the Court prior to entry of the
scheduling order. Any such conference may be [ ] by telephone [ ] in chambers [ ] in court.

         Respectfully submitted, this 21st day of October, 2020.

                                                     ARNALL GOLDEN GREGORY LLP
                                                     Attorneys for Trustee

                                                     By:/s/ Michael J. Bargar
                                                         Michael J. Bargar
                                                         Georgia Bar No. 645709
                                                         michael.bargar@agg.com

171 17th Street, N.W., Suite 2100
Atlanta, GA 30363-1031
Ph: 404.873.7030 / Fax: 404.873.7031

                                                     THE GILROY FIRM
                                                     Attorneys for United Community Bank

                                                     By:/s/ Monica K. Gilroy
                                                        (with express permission by MJB)
                                                        Monica K. Gilroy
                                                        Georgia Bar No. 427520
                                                        monica.gilroy@gilroyfirm.com

3780 Mansell Road, Suite 140
Alpharetta, GA 30022
Ph: 770.518.5515




                                                 3
15690942v1
Case 20-06079-pmb         Doc 11     Filed 10/21/20 Entered 10/21/20 14:03:35             Desc Main
                                     Document     Page 4 of 5



                                          Exhibit A
                               Report of Rule 26(f) Conference

                                        1. Initial Disclosures
        The parties have agreed not to make initial disclosures and to waive the requirements of FED.
R. CIV. P. 26(a)(1) with regard to same.

                                          2. Discovery Plan
(Modify as appropriate; use separate paragraphs or subparagraphs as necessary if the parties
disagree.)

       (a) Discovery will be needed on the following subjects: The matters set forth in the filed
pleadings.

         (b) All discovery will be commenced in time to be completed by April 19, 2021.

        (c) Each party may propound a maximum number of interrogatories to any other party as set
forth in the Federal Rules of Civil Procedure (the “Federal Rules”), as made applicable in this
adversary proceeding by the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
Responses to interrogatories are due as set forth in the Federal Rules, as made applicable in this
adversary proceeding by the Bankruptcy Rules.

       (d) Each party may submit a maximum number of requests for production of documents to
any other party as set forth in the Federal Rules, as made applicable in this adversary proceeding by
the Bankruptcy Rules. Objections to production of documents are due as set forth in the Federal
Rules, as made applicable in this adversary proceeding by the Bankruptcy Rules.

         (e) Each party may submit a maximum number of requests for admission to any other party
as set forth in the Federal Rules, as made applicable in this adversary proceeding by the Bankruptcy
Rules. Responses to requests for admission are due as set forth in the Federal Rules, as made
applicable in this adversary proceeding by the Bankruptcy Rules.

         (f) The number of depositions shall not be limited for plaintiff(s) or defendant(s).

         (g) Each deposition is limited to a maximum number of hours as set forth in the Federal Rules
or the local rules of the Bankruptcy Court, unless extended by agreement of the parties or by order of
the Court.

       (h) Reports from retained experts under FED. R. CIV. P. 26(a)(2) are due from plaintiff(s) by
 January 5, 2021, and from defendant(s) by January 5, 2021. Reports from rebuttal experts are due
 from plaintiff(s) and defendant(s) in accordance with FED. R. CIV. P. 26(a)(2)(D)(ii).

       (i) Supplementations under FED. R. CIV. P. 26(e) are due as set forth in the Federal Rules, as
 made applicable in this adversary proceeding by the Bankruptcy Rules.




                                                   4
15690942v1
Case 20-06079-pmb        Doc 11    Filed 10/21/20 Entered 10/21/20 14:03:35             Desc Main
                                   Document     Page 5 of 5




                                 CERTIFICATE OF SERVICE

        This is to certify that I, Michael J. Bargar, am over the age of 18 and that I have this day
served a true and correct copy of the foregoing Report of Rule 26(f) Conference by regular mail on
all those persons or entities set forth below at the addresses stated below:

Monica K. Gilroy
The Gilroy Firm
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022

         This 21st day of October, 2020.

                                                             /s/ Michael J. Bargar
                                                               Michael J. Bargar
                                                               Georgia Bar No. 645709




15690942v1
